Opinion issued April 7, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00236-CV
———————————
The Leviathan Enterprises Group, Inc., Appellant
V.
TRED
Holdings, L.P.,
Appellee

 

 
On Appeal from the 149th District Court
Brazoria County, Texas

Trial Court Case No. 42625
 

 
MEMORANDUM OPINION
Appellant
The Leviathan Enterprises Group, Inc. filed a notice of appeal but failed to
pay the filing fee, file a docketing statement, or file an appellant’s brief. Appellant
and appellee subsequently filed a joint motion to dismiss and for entry of
judgment on their settlement. Because the appellate fee and other required
filings have not been timely filed, we dismiss this appeal pursuant to Rule
42.3(c). Tex. R. App. P. 42.3(c).
We overrule the parties’ joint
motion to dismiss as moot.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.